UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6850


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVE HICKMAN, a/k/a Steve Miller,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:93-cr-00144-BO-2)


Submitted:   December 6, 2011             Decided:   February 2, 2012


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Hickman, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steve    Hickman     appeals        the   district       court’s    order

denying     his   motion    to   reconsider      its   previous       denial    of   his

motion to modify sentence under 18 U.S.C. § 3582(c)(2) (2006).

We   have    reviewed      the   record    and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States     v.     Hickman,       No.    5:93-cr-00144-BO-2

(E.D.N.C.     Feb.    10,    2011).       We   dispense        with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                          2